DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5-11-2021 has been entered.
	Claims 1, 4, 5, 23, 24, 33, 36, and 37 have been amended.  Claims 17, 32, and 42 have been canceled.
Claims 1-5, 7, 18-25, and 33-38 are pending and under consideration.
Examiner Notation
Claim 1, line 2, recites "virus-induces".  The examiner considers the hyphen as a remaining part of the strikethrough designating deletion of part of claim 1 in the response received 4-12-2021.  In future forms of the claim, do not include the hyphen.

Rejections Withdrawn or Moot
The rejection of claims 17, 32, and 42 under 35 U.S.C. 103 as being unpatentable over Gelfand et al. (U.S. Pub. No. 2011/0129484, 2 June 2011) in view of Poznansky et al. (U.S. Pub. No. 2008/0300165, 4 December 2008) and further in view of Fridlender (U. S. Pat. No. 4,313,927, 2 February 1982) and Kim (U.S. Pat. No. 6,322,788, 27 November 2001), is moot in light of the cancelation of the claims.
The rejection of claim 17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is moot in light of the cancelation of the claim.
The rejection of claim 32 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is moot in light of the cancelation of the claim.
The rejection of claim 42 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is moot in light of the cancelation of the claim.
The rejection of claims 1-5, and 7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn.

Rejections Maintained
The rejection of claims 1-5, 7, 18-25, and 33-38 under 35 U.S.C. 103 as being unpatentable over Gelfand et al. (U.S. Pub. No. 2011/0129484, 2 June 2011) in view of Poznansky et al. (U.S. Pub. No. 2008/0300165, 4 December 2008) and further in view of Fridlender (U. S. Pat. No. 4,313,927, 2 February 1982) and Kim (U.S. Pat. No. 6,322,788, 27 November 2001), is
	Applicants argue that the present specification discloses for the first time that the combination of treating a patient with a fusion protein comprising a viral binding component and a stress protein component along with an anti-chemorepellant agent results in additive or synergistic effects. Paragraph [0011] of the specification. In particular, the antigen-binding domain of the fusion protein bind to the target (e.g., a viral pathogen), and the stress protein domain to induce maturation of antigen-presenting cells (e.g., dendritic cells), resulting in a T cell response to the target. Then, the anti-chemorepellant agent inhibits the chemorepellant activity of the target with regard to the immature antigen-presenting cells and/or T-cells, such that the immune cells are able to penetrate the chemorepellant wall and access the target.  In the reply filed September 18, 2020, Applicant submitted a Declaration executed by Inventor Poznansky (“Declaration”). In the Declaration, Dr. Poznansky submits that tumor growth caused by viral infection in a human papillomavirus in vivo model has the largest decrease in tumor size in the group treated with a fusion protein comprising a virus binding component and a stress protein (i.e., “HPV vaccine”) and an anti-chemorepellant agent (i.e., AMD3100), particularly compared to an anti-chemorepellant agent alone (i.e., “AMD3100”) or in an untreated group. See FIG. 1 of the Declaration.  Here, without acquiescing to the rejection, and solely in furtherance of prosecution, Applicant amends claim 1 to recite “[a] method for treating a tumor resulting from a viral infection.” As amended, the claims are commensurate with the Declaration filed on September 18, 2020.  In addition, Applicant further submits another Declaration herein signed by Dr. Poznansky. (“Second Declaration”) In the Second Declaration, Dr. Poznansky submits additional data on the result of combination treatment and its correlation with tumor size. Further, the data submitted by Dr. Poznansky in the Second Declaration demonstrate an additional benefit of the reduction of tumor size: survival. In two different mouse models, the Applicant shows that there is increased survival in the combination treatment groups.  The results submitted in both of Dr. Poznansky’s Declarations surprisingly show that tumor size and treatment using an anti-chemorepellant can be potentiated by combining treatment with a fusion protein of the present claim set. It would not have been obvious until the present disclosure to arrive at the claims in view of the cited art, particularly because none of the art relates to reduction of tumor size. In view of the amendments and the Declarations submitted by Dr. Poznansky, the present claims are not obvious in view of the cited art. Based on the foregoing, Applicant requests that the Office reconsider and withdraw the obviousness rejection of the present claims.

	Newly amended claim 1 is now a method for treating a tumor resulting from a viral infection in a patient wherein a virus-induces or expresses chemorepellant properties, the method comprising:
a)    administering to the patient an effective amount of a fusion protein comprising a virus binding component and a stress protein component, wherein said virus binding component binds to the virus and said stress protein component activates antigen-presenting cells; and
b)    concurrently administering to said patient an effective amount of an anti-chemorepellant agent;
wherein the combination of the fusion protein and the anti-chemorepellant agent treat the viral infection.

	Thus, claims 1-5, and 7 are drawn to a method for treating a tumor resulting from a viral infection in a patient, wherein the combination of the fusion protein and the anti-chemorepellant agent treat the viral infection.  
	The claims do not recite that "the combination of the fusion protein and the anti-chemorepellant agent treat the tumor", but that "the combination of the fusion protein and the anti-chemorepellant agent treat the viral infection".

	The examiner has considered applicants' arguments, in light of the claim amendments and the declarations of Dr. Poznansky, but does not find them persuasive because the declarations are directed to treating a tumor while claims 1-5, and 7 are directed to treating the viral infection.

	Claims 18-25 remain drawn to a product, i.e., pharmaceutical composition, comprising;
 (a)    a fusion protein comprising a virus binding component and a stress protein component; and
(b)    an anti-chemorepellant agent.

	Claims 33-38 remain drawn to a product, i.e., a kit comprising a therapeutically effective amount of an anti-chemorepellant agent and a fusion protein comprising a virus binding component and a stress protein component, wherein the virus binding component recognizes an antigen expressed by a virus or a cell infected by the virus.

	Applicants' arguments and the declarations by Dr. Poznansky are drawn to treating tumors, but the products of claims 18-25, and 33-38 remain drawn to a fusion protein comprising a virus binding component.  Therefore, the rejection is maintained for claims 18-25, and 33-38 for the reasons put forth based on the various references.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Rodney P. Swartz, Ph.D., Art Unit 1645, whose telephone number is (571) 272-0865. The examiner can normally be reached on Monday-Thursday from 7:30 AM to 6:00 PM EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the Examiner by telephone are unsuccessful, please contact the Examiner's Supervisor, Gary Nickol, at (571)272-0835.
	The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Rodney P Swartz, Ph.D./Primary Examiner, Art Unit 1645                                                                                                                                                                                                        June 15, 2021